Citation Nr: 0728800	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to March 
1964 and from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Board 
videoconference hearing in July 2007.  A transcript of that 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  There is no evidence of hiatal hernia with 
gastroesophageal reflux disease or other chronic gastric 
disorder in service or for many years thereafter and no 
competent evidence of a nexus between the veteran's current 
hiatal hernia and his period of active service.

2.  The veteran is currently diagnosed as having PTSD as a 
result of experiences in Vietnam.

3.  There is credible supporting evidence that the veteran's 
non-combat related stressor, enemy attacks on various base 
camps where the veteran was stationed during his tour of 
duty, actually occurred.  



CONCLUSIONS OF LAW

1.  Service connection for hiatal hernia with 
gastroesophageal reflux disease is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000)..  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including peptic ulcer).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Hiatal Hernia with Gastroesophageal Reflux Disease

The veteran claims entitlement to service connection for 
hiatal hernia with gastroesophageal reflux disease.  The 
report of the August 2006 VA esophagus examination diagnosed 
the veteran with hiatal hernia and gastroesophageal reflux 
disease with Barrett's esophagus.  This evidence is 
sufficient to establish a current disability.  

However, although the veteran claims he was treated for an 
aggravated stomach while stationed at Fort Bragg, North 
Carolina in 1968, service medical records revealed no 
diagnosis or treatment for a chronic gastric disorder.  
Furthermore, the reports of the August 1969 physical 
examination and medical history at separation were negative 
for findings of a gastric disorder or history of related 
symptoms.  In fact, the veteran explicitly indicated that he 
never had frequent indigestion or any stomach, liver or 
intestinal problem on his August 1969 report of medical 
history.  Although the veteran claims his gastric condition 
and acid reflux continued to bother him in the decades 
following separation from service, he did not seek 
professional treatment for and was not diagnosed with a 
gastric condition until 1985, 16 years after the his 
separation from service.  Thus, the Board finds insufficient 
evidence to warrant service connection for chronic disability 
in service or for continuous symptoms of a disorder first 
seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  Similarly, there is no basis to presume the in-
service incurrence of hiatal hernia with gastroesophageal 
reflux disease or other chronic gastric disorder.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Moreover, there is simply no competent evidence of record 
that establishes a relationship between the current diagnoses 
and the veteran's period of service.  Boyer, 210 F.3d at 
1353; Maggitt, 202 F.3d at 1375.  To the contrary, the August 
2006 VA examiner opined that it is less likely as not that 
the veteran's hiatal hernia and gastroesophageal reflux 
disease was caused by or a result of service.  Although the 
veteran believes that his conditions are related to service, 
his personal, lay opinion as to the etiology of his 
conditions is not competent medical evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for hiatal hernia with 
gastroesophageal reflux disease.  38 U.S.C.A. § 5107(b).  
That is, in the absence of competent evidence that the 
veteran has a current disability that is related to service, 
the claim cannot be granted.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 
3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Considering the particular facts of this case as discussed 
above, it is clear that the preponderance of the evidence 
weighs against the claim and there is no reasonable doubt to 
be resolved in the veteran's favor.  

Post-Traumatic Stress Disorder (PTSD)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

In this case, the report of the October 2006 VA PTSD 
examination indicates that psychological assessment supports 
a diagnosis of PTSD.  Furthermore, the examiner opines that 
the veteran's PTSD is most likely caused by combat experience 
in Vietnam.  Thus, the remaining issue is whether there is 
credible evidence that the claimed in-service stressors 
actually occurred.  To answer this question, the Board must 
first determine whether the veteran engaged in combat with 
the enemy.

The veteran's service record indicates that he served as an 
assistant gunner and cannoneer with Battery A, 3rd Battalion 
of the 197th Artillery.  He had service in Vietnam from 
September 1968 to August 1969, although his service records 
contain no evidence of medals or citations indicating that 
the veteran engaged in combat with the enemy.  

The veteran has described several stressors.  His first 
claimed stressor occurred in March 1969 in Phu Loi when a 
firebase airstrip the veteran was assigned to protect was hit 
by enemy mortars several times.  The veteran also describes 
other occasions when his battalion came under attack by enemy 
mortars and rockets.  A Record of Proceedings Under Article 
15 indicates that the veteran was stationed at Fire Support 
Base Thunder III in July 1969.  Information provided by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) explains that the combat unit record information 
indicates that Battery A, 3rd Battalion of the 197th 
Artillery was located at various base camps in Vietnam during 
the veteran's tour of duty.  Such locations included Landing 
Zone (LZ) Joe, Fire Support Base Thunder III, and LZ Dottie.  
USASCRUR indicates that each of these bases were subjected to 
enemy attacks while the veteran's battery was stationed at 
them, including an August 1969 offensive against LZ Dottie 
that included a mortar and sapper attack.    

The Board finds this evidence sufficient to verify the 
veteran's in-service stressor as the Battalion's Command 
History confirms the occurrence of the attacks.  There is no 
information to suggest that the veteran was not present.  
Therefore, the stressor is verified.  Pentecost v. Principi, 
16 Vet. App. 124, 127-128 (2002).  Accordingly, the Board 
finds that the evidence supports service connection for PTSD.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
January 2003 and April 2006, as well as in the June 2006 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the June 2006 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the March 2004 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
instructed to submit all evidence pertaining to his claims by 
letter dated April 2006.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letters dated April 2006, May 2006, and June 2006.  
The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
private medical records, and multiple VA examinations.  See 
38 U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional records as well as lay evidence in the form of his 
own written statements, written statements from his brothers, 
and personal testimony at his July 2007 Board videoconference 
hearing.  By correspondence dated January 2007, the veteran 
indicated he had no additional evidence to substantiate his 
claims.  As there is no indication of further outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for hiatal hernia with gastroesophageal 
reflux disease is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for PTSD is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


